                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


KALEA ARMSTRONG,                                 )
                                                 )
               Plaintiff,                        )
                                                 )           Case No. 2:18-cv-02040-TLP-dkv
v.                                               )
                                                 )            JURY DEMAND
A+ CARE SOLUTIONS, INC. and                      )
ANTONIO WHITE,                                   )
                                                 )
               Defendants.                       )


            ORDER GRANTING JOINT MOTION FOR SETTLEMENT APPROVAL


       The parties here jointly move for approval of their confidential settlement and for the Court

to keep the Settlement Agreement under seal because the settlement resolves claims unrelated to the

Fair Labor Standards Act (“FLSA”) claims. (ECF No. 34.) The parties attached a copy of their

Settlement Agreement as an exhibit to the Motion. (ECF No. 34 at PageID 231–38.) The Court has

reviewed the Motion and Settlement Agreement to determine whether the parties have reached a

“fair and reasonable resolution of a bona fide dispute over FLSA provisions.” See Bartlow v.

Grand Crowne Resorts of Pigeon Forge, No. 3:11–CV–400, 2012 WL 6707008, at *1 (E.D. Tenn.

Dec. 26, 2012) (citing Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1352–53 (11th Cir.

1982)). For the reasons that follow, the Court GRANTS the parties’ joint motion for settlement

approval.
                                              ANALYSIS

       Courts should consider the following factors in determining whether a proposed FLSA

settlement is fair and reasonable:

       (1) the existence of fraud or collusion behind the settlement; (2) the complexity,
       expense, and likely duration of the litigation; (3) the stage of the proceedings and the
       amount of discovery completed; (4) the probability of plaintiff’s success on the
       merits; (5) the range of possible recovery; and (6) the opinions of the counsel.

Green v. Hepaco, LLC, No. 2:13-CV-02496-JPM, 2014 WL 2624900, at *3 (W.D. Tenn. June 12,

2014) (citing Dees v. Hydradry, Inc., 706 F. Supp. 2d 1227, 1241 (M.D . Fla. 2010)). “In essence,

the Court must ensure that the parties are not, via settlement of the plaintiffs' claims, negotiating

around the clear FLSA requirements of compensation for all hours worked, minimum wages,

maximum hours, and overtime.” Fox v. Express Courier Int’l, Inc., No. 09-2401-STA, 2010 WL

11493934, at *1 (W.D. Tenn. Oct. 5, 2010) (internal quotation marks and citations omitted). Based

upon the parties’ filings and their representations to the Court during the hearing on October 31,

2018, the Court finds that the Settlement Agreement satisfies the factors discussed in Green and

warrants approval.

       The Court must also address the proposed confidentiality provisions and the request to keep

the agreement under seal. Confidentiality provisions within settlement agreements have been found

to “contravene[] ‘Congress’s intent both to advance employees’ awareness of their FLSA rights and

to ensure pervasive implementation of the FLSA in the workplace.’” Nutting v. Unilever Mfg.

(U.S.) Inc., No. 2:14-cv-02239-JPM-tmp, 2014 WL 2959481, at *5 (W.D. Tenn. June 13, 2014)

(quoting Dees, 706 F. Supp. 2d at 1245). And courts should not keep FLSA settlement agreements

under seal “except in the very limited circumstances where parties can make a substantial showing

that their need to seal the agreement outweighs the strong presumption of public access that

                                                  2
attaches to such judicial documents.” Green, 2014 WL 2624900, at *4 (quoting Bouzzi v. F & J

Pine Rest., LLC, 841 F. Supp. 2d 635, 639 (E.D.N.Y. 2012)).

       The Court finds that the Settlement Agreement’s Confidentiality Provision here does not

interfere with the purpose and effect of the FLSA because the agreement also resolves tort claims

with sensitive allegations unrelated to the FLSA claim. Those tort claims also comprise over ninety

percent of the settlement proceeds. Furthermore, the parties articulated a substantial interest in

keeping the documents under seal. The Court is satisfied that the parties filed an un-redacted copy

of the Settlement Agreement with the Court. Cf. Scott v. Titlemax of Tennessee, Inc., No. 2:13-CV-

2710-SHL-DKV, 2015 WL 12516225, at *1 (W.D. Tenn. May 8, 2015).

                                           CONCLUSION

       For these reasons, the Court GRANTS the Joint Motion for Settlement Approval. In

accordance with the “substantial showing” supporting the parties’ need to keep the agreement under

seal, Green, 2014 WL 2624900, at *4, the Court also ORDERS that the parties’ Settlement

Agreement (ECF No. 34) remain SEALED.

       SO ORDERED, this 14th day of November, 2018.

                                               s/Thomas L. Parker
                                              THOMAS L. PARKER
                                              UNITED STATES DISTRICT JUDGE




                                                 3
